           Case 1:21-cv-04375-PGG Document 26
                                           25 Filed 09/15/21
                                                    09/13/21 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |       TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                       WRITER'S DIRECT DIAL NO.
                                                                                                                 (212) 849-7030

                                                                                                      WRITER'S EMAIL ADDRESS
                                                                                          dennishranitzky@quinnemanuel.com

                                    Memo Endorsed: This application is granted. The telephonic initial pretrial
September 13, 2021                  conference is adjourned to November 18, 2021 at 11:45 a.m. At that time, the
                                    parties' pre-motion letters will be discussed.
VIA ELECTRONIC FILING

Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
                                                        Dated: September 15, 2021
New York, New York 10007

Re:     Cairn Energy PLC and Cairn UK Holdings Limited v. Air India Ltd.,
        No. 1:21-cv-04375-PGG

Dear Judge Gardephe:

       Plaintiffs Cairn Energy PLC and Cairn UK Holdings Limited (“Plaintiffs”) and Defendant
Air India Ltd. (“Defendant,” collectively with Plaintiffs, the “Parties”) respectfully submit the
enclosed joint request for the Court to stay any further proceedings in the above-referenced action,
including consideration of the Parties’ pre-motion conference letters (ECF Nos. 21, 24) through
October 31, 2021. For the Court’s reference, the current scheduled dates for this action are:

                              SUBMISSION/COURT                        CURRENT DATE
                                  APPEARANCE
                               Pre-Motion Conference                    To Be Assigned
                               Joint Pretrial Letter and                October 21, 2021
                                   Proposed Case
                                  Management Plan
                                    Initial Pretrial                    October 28, 2021
                                     Conference

        On May 14, 2021, Plaintiffs brought this action against Defendant to hold Defendant liable
as the alter ego of the Republic of India (“India”) for the obligations India owes under a foreign
arbitral award (the “Award”). ECF No. 1. Plaintiffs separately filed a petition before the District
Court for the District of Columbia to recognize and enforce the Award against India (the “D.D.C.
Action”) on February 12, 2021. Cairn Energy PLC, et al. v. Republic of India, No. 21-cv-00396.


      quinn emanuel urquhart & sullivan, llp
      ATLANTA | AUSTIN | BOSTON | BRUSSELS | CHICAGO | HAMBURG | HONG KONG | HOUSTON | LONDON | LOS ANGELES | MANNHEIM | MIAMI |
      MUNICH | NEUILLY-LA DEFENSE | NEW YORK | PARIS | PERTH | SALT LAKE CITY | SAN FRANCISCO | SEATTLE | SHANGHAI | SILICON VALLEY |
      STUTTGART | SYDNEY | TOKYO | WASHINGTON, DC | ZURICH
         Case 1:21-cv-04375-PGG Document 26
                                         25 Filed 09/15/21
                                                  09/13/21 Page 2 of 2




        Pursuant to Rule IV.A of the Court’s Individual Rules of Practice, the Parties submitted
their respective pre-motion conference letters regarding Defendant’s intent to file a motion to
dismiss this action and Plaintiffs’ intent to file an opposition and a cross-motion. ECF Nos. 21,
24. The Court has not yet scheduled the pre-motion conference.

         There is good cause to grant the Parties’ joint request to stay further proceedings in this
action. The extended schedule would provide the Parties additional time to evaluate the effects
and implications of the recently enacted Taxation Laws (Amendment) Act, 2021 (India), dated
August 13, 2021, which relates to the disputes underlying the Award Plaintiffs are seeking to
enforce against Defendant. The implementing regulations are in the rule making process and will
take some time. For the same reason, Plaintiffs and India have jointly moved for an extension of
all the briefing deadlines in the D.D.C Action through October 31, 2021.

        The Parties accordingly respectfully request that the Court stay any further proceedings in
this matter through October 31, 2021, and reschedule the initial pretrial conference and,
respectively, the deadline for the Parties to submit their Joint Pretrial Letter and Proposed Case
Management Plan, for new dates in November 2021. The Parties have conferred and agree that the
stay will facilitate the efficient resolution of the dispute, conserve the Court’s and Parties’
resources, and is not intended to obstruct or delay.

        Prior to this request, the Court has granted the Parties’ requests for extensions twice. On
July 16, 2021, the Court granted the Parties’ joint request for a 45-day extension for Defendant to
respond to the Complaint and adjourned the initial pretrial conference to October 28, 2021 (ECF
No. 19). On August 25, 2021, the Court granted the Parties’ joint request for a 7-day extension
for Plaintiffs to respond to Defendant’s pre-motion conference letter (ECF No. 23). No other
request for extensions has been made in this action.



 Respectfully submitted,



 __________________________________                   /s/ Richard J. Holwell
 Dennis H. Hranitzky                                 Richard J. Holwell
 dennishranitzky@quinnemanuel.com                    rholwell@hsgllp.com
 51 Madison Avenue, 22nd Floor                       425 Lexington Ave., 14th Floor
 New York, NY 10010                                  New York, NY 10017
 212-849-7000 Main Office Number                     (646)837-5151 Main Office Number
 212-849-7100 FAX                                    (646)837-5150 FAX
 Counsel for Plaintiffs Cairn Energy PLC and         Counsel for Defendant Air India, Ltd.
 Cairn UK Holdings Limited

cc: Counsel of Record (via ECF)




                                                 2
